 

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
CREDIT AGREEMENT
(Amendment to existing credit agreement)
 
The undersigned:
 
1.   Suplusco Holding B.V., established in Beusichem,
  Key Technology B.V., established in Beusichem,
  hereinafter (together and individually) referred to as 'the Borrower',


2.   ABN AMRO Bank N.V., having its registered office in Amsterdam, the
Netherlands, hereinafter referred to as 'ABN AMRO'
 
whereas:
 
-     a credit agreement dated 22.12.2010 exists between ABN AMRO and the
borrower(s) specified therein, hereinafter referred to as the "Existing Credit
Agreement";
-     the Borrower and ABN AMRO intend to preserve the rights and obligations
under or in connection with the Existing Credit Agreement, as amended and/or
supplemented, in accordance with the provisions of this Credit Agreement,
hereinafter referred to as the "Credit Agreement", which in its entirety will
read as follows:
 
hereby agree as follows:
 
The Borrower and ABN AMRO agree to amend and/or supplement the rights and
obligations under or in connection with the Existing Credit Agreement, without
terminating the Existing Credit Agreement, as recorded in this Credit Agreement.
 
ABN AMRO is prepared to enter into this Credit Agreement on the basis of the
information provided. The overdraft facility is granted to finance the business
operations of the Borrower.
The Borrower's obligations to ABN AMRO arising from bank guarantees issued by
ABN AMRO for the account and risk of the Borrower will be administered under the
contingent liability facility.
 
Facility
amount                                                                      EUR
1.750.000,=
 
Breakdown of facility amount
Overdraft
facility                                                                    EUR    250.000,=
Contingent liability facility                                              EUR
1.500.000,=
 
Rates and charges
Overdraft facility
-      Current debit interest
rate                                             6,05% per annum
        which is made up of:
        -     ABN AMRO Euro Base Rate                                4,30% per
annum (minimum 3,00%)
        -     Individual
margin                                                    1,75% per annum
-      Facility
fee                                                                       0,25%
per quarter
The facility fee is calculated over the highest interest-bearing debit balance,
with a minimum of EUR 625,=.
 
 
 

--------------------------------------------------------------------------------

 


Security and covenants
-       Joint and several liability of all parties named under 1. above,
pursuant to I.4 of the ABN AMRO General Credit Provisions.
-       Pledge of stocks.
-       Pledge of business chattels.
-       Pledge of receivables.
At first request, the Borrower shall provide ABN AMRO, periodically if so
desired, with an itemised and validly signed list of his trade receivables. This
list shall be submitted by means of a form supplied by ABN AMRO to the Borrower
for this purpose and shall be accompanied by a list of receivables.
-       Subordination agreement providing that the Borrower's debt of EUR
3.748.000,= to Key Inc. under annual accounts for the financial year 30.09.2010
is subordinated to the debt to ABN AMRO. (new)
-       A right of pledge on all goods referred to in Article 24 of the General
Banking Conditions.
-       A right of pledge on the rights of recourse and the subrogated rights
arising pursuant to the joint and several liability referred to in I.4.3 of the
ABN AMRO General Credit Provisions.
 
Establishing a (new) security right in favour of ABN AMRO does not serve to
replace or release (existing) security rights in favour of ABN AMRO, unless
expressly agreed otherwise.
 
Authorization
 
The Existing Credit Agreement includes a provision on power(s) of attorney, as
detailed under the heading "Authorization", hereinafter referred to as the "
Authorization Provision". The stipulations of the Authorization Provision shall
continue to be effective, irrespective of whether the Authorization Provision or
this provision is included in this Credit Agreement, as may be amended,
supplemented or replaced from time to time.
 
Other provisions
-  For the purpose of this credit arrangement,
-       tangible net worth is understood to mean:
the equity capital (consisting of the issued and paid-up share capital, the
share premium reserves, the revaluation reserve to the extent that it relates to
revalued real estate, other statutory reserves (e.g. in relation to share
repurchases), reserves required under the articles of association (to the extent
these were created for capital maintenance purposes)  and other reserves (e.g.
the distributed profits and/or losses for prior financial years and the
undistributed profit or loss for the current financial year)),
increased by the deferred tax liabilities with respect to the revalued real
estate,
increased by the - in relation to, inter alia, ABN AMRO - subordinated debts
owed to third parties or shareholders,
decreased by the intangible fixed assets,
decreased by the deferred tax assets (tax receivables),
decreased by the participating interests (including minority interests),
decreased by the debts owed by shareholders/directors and participating
interests (including minority interests) and group companies, and finally
decreased by the shares held by the Borrower in his own capital,
all as shown in the annual accounts;
 
 
 

--------------------------------------------------------------------------------

 
 
-       adjusted balance sheet total is understood to mean:
adjusted balance sheet total:
the balance sheet total,
decreased by the intangible fixed assets,
decreased by the deferred tax assets (tax receivables),
decreased by the participating interests (including minority interests),
decreased by the debts owed by shareholders/directors and participating
interests (including minority interests) and group companies, and finally
decreased by the shares held by the Borrower in his own capital, all as shown in
the annual accounts;
annual accounts is understood to mean:
the Borrower’s annual accounts, consisting of the consolidated balance sheet,
profit and loss account and accompanying notes, including a compilation report
drawn up by a qualified accounting consultant acceptable to ABN AMRO in
accordance with the calculation bases and accounting principles applied in the
Borrower’s consolidated annual accounts for the financial year 30.09.2000.
-       No repayments of principal on the debt of EUR 3.748.000,= to Key Inc.
will be made as long and insofar
as the tangible net worth represents less than 30% of the adjusted balance sheet
total. (new)
-       With a view to the continuity of the Borrower’s business, ABN AMRO deems
it necessary that the tangible net worth must at all times represent at least
30% of the adjusted balance sheet total.
This criterion must be satisfied throughout the facility period.
-      The Borrower will as far as possible lead his incoming and outgoing
payments through ABN AMRO.
-      All relations between the Borrower and ABN AMRO shall be subject to the
General Conditions ABN AMRO Bank N.V. (in Dutch: ‘Algemene Voorwaarden ABN AMRO
Bank N.V.’), consisting of: Part I: General Banking Conditions (in Dutch:
‘Algemene Bankvoorwaarden’) and Part II: Client Relationship Conditions (in
Dutch:  ‘Voorwaarden Cliëntrelatie’). In addition, this Credit Agreement shall
also be subject to the ABN AMRO General Credit Provisions of November 2009,
attached to this Credit Agreement. By signing this Credit Agreement the Borrower
declares that he has received a copy of the General Conditions ABN AMRO Bank
N.V. and the ABN AMRO General Credit Provisions and is fully aware of the
contents thereof.
-      The following will apply in addition or contrary to the ABN AMRO General
Credit Provisions:
-       If, in accordance with article 2:362 subsection 8 of the Netherlands
Civil Code, the Borrower decides to draw up his consolidated annual accounts in
accordance with the accounting standards formulated by the International
Accounting Standards Board and approved by the European Commission, or if the
Borrower chooses to adopt different calculation methods or principles of
valuation, he shall inform ABN AMRO accordingly, in writing.
 
The annual accounts thus drawn up shall be accompanied by calculations prepared
by his registeraccountant or qualified accounting consultant, which calculations
shall provide an insight into the impact of the new accounting policies and/or
standards on the financial ratio(s) stipulated in this Credit Agreement as well
as any other agreements entered into by ABN AMRO and the Borrower. Partly on the
basis of the aforesaid calculations, and following consultation with the
Borrower, ABN AMRO may, if necessary, revise the financial ratio(s) concerned.
 
 
 

--------------------------------------------------------------------------------

 
 
OTC-derivatives
 
-  ABN AMRO is prepared, until further notice, to enter into OTC-derivatives
with the Borrower (hereinafter also referred to as “the Client”). However, ABN
AMRO is not obliged to enter into such transactions with the Client. ABN AMRO
will assess each transaction separately.
-  The above-mentioned security and/or covenants also serve as security for the
fulfilment of the obligations arising from derivatives transactions.
-  The General Provisions governing Derivatives Transactions May 2001
(“Algemene Bepalingen Derivatentransacties mei 2001”) and the Treasury Services
Conditions of ABN AMRO (“Voorwaarden Treasurydienstverlening ABN AMRO”) will
apply to all derivatives transactions between the Client and ABN AMRO insofar no
other conditions have been agreed upon.
ABN AMRO effects OTC derivatives transactions pursuant to the Treasury Services
Order Execution Policy of ABN AMRO (“Orderuitvoeringsbeleid
Treasurydienstverlening ABN AMRO”). By signing this Credit Agreement, the Client
grants permission to ABN AMRO to execute orders pursuant to said policy. By
signing this Credit Agreement, the Client declares that he has received a copy
of the brochure Information Treasury Services of ABN AMRO (“brochure Informatie
Treasurydienstverlening ABN AMRO”) and is fully aware of the contents thereof.
Said brochure contains the General Provisions governing Derivatives Transactions
May 2001 (“Algemene Bepalingen Derivatentransacties mei 2001”) and the Treasury
Services Conditions of ABN AMRO (“Voorwaarden Treasurydienstverlening
ABN AMRO”), as well as the Information Sheet Treasury Services of ABN AMRO
(“Informatieblad Treasurydienstverlening ABN AMRO”), which contains a general
description of the nature and risks of Over-The-Counter (OTC) derivatives.
-  In addition to article 8 of the General Provisions governing Derivatives
Transactions May 2001 (“Algemene Bepalingen Derivatentransacties mei 2001”), ABN
AMRO may terminate one or more transactions immediately in full or in part,
without any warning or notice of default being required, and all debts owed by
the Client on account of the transactions, whether or not payable, contingent or
absolute, shall be payable to ABN AMRO forthwith and in full if and as soon as:
(i) in the view of ABN AMRO, any such transaction does no longer serve to manage
interest rate or other risks and has thus acquired a speculative character;
(ii) the borrowing relationship with ABN AMRO is terminated in full or in part.
 
Availability
The credit facility laid down in this Credit Agreement will be made available if
all security and undertakings (verklaringen) referred to in this Credit
Agreement have been established to ABN AMRO’s satisfaction.


Signature:
 
Enschede, 31.01.2011
ABN AMRO Bank N.V.
Branch: De Klanderij 50


/s/ Thijs Winkel
/s/ Patrick Mensen

 
Beusichem, 22-12-2011
Suplusco Holding B.V.
 
/s/ Timothy Lobdell


 
Beusichem, 22-12-2011
Key Technology B.V.
 
/s/ Timothy Lobdell


--------------------------------------------------------------------------------
